Dissenting Opinion by
Judge Palladino :
I respectfully dissent.
Contrary to the majority’s view, I do not believe that Appellee exercised “due diligence” in asserting *402his claim approximately eight months after he had been terminated. Appellee was notified of his discharge by letter dated July 8, 1980. Shortly thereafter, Appellee retained counsel to represent him in connection with his dismissal. Appellee’s counsel then contacted the Borough Solicitor and discussed the possibility of an amicable resolution of the matter. However, the record does not show, as the trial court suggests, that the period between the termination and the filing , of the mandamus action was taken up by continuing negotiations and efforts to resolve the matter.- Approximately two months passed without Appellee’s counsel inquiring any further about the possibility- of a settlement. Moreover, it was only during a-chance meeting with the solicitor that Appellee’s counsel was informed that the matter could not be amicably resolved. Appellee then waited until October 29,1980, before finally seeking to obtain relief through the Borough Civil Service Commission (Commission). After failing to evoke a response from the Commission with respect to a hearing, Appellee then waited more than three months before filing his mandamus action. Such a course of conduct does not, in my view, evince due diligence.
I cannot agree with the trial court’s conclusion that the Borough failed to demonstrate prejudice. The record shows that the Borough eliminated the position of captain from its police department at which time Appellee’s'attorney had made only one inquiry into whether the matter could be settled and had not sought to obtain relief with the Commission. The record also shows that both parties stipulated to the fact that the Borough failed to include any appropriations for the position of captain in the police department’s budget for 1981.
• Thus, it is my view that the record demonstrates that-the Borough was both financially and adminis*403tratively prejudiced by Appellee’s delay in asserting his claim. See Erway v. Wallace, 51 Pa. Commonwealth Ct. 561, 415 A.2d 116 (1980). Appellee’s mandamus action should therefore be barred.